






Exhibit 10.19
EXECUTION VERSION




AMENDMENT NUMBER NINE
to the
Amended and Restated Master Repurchase Agreement
Dated as of October 21, 2010
between
BANK OF AMERICA, N.A.
and
NATIONSTAR MORTGAGE LLC
This AMENDMENT NUMBER NINE (this “Amendment”) is made as of this 20th day of
September, 2013, by and between Bank of America, N.A. (“Buyer”) and Nationstar
Mortgage LLC (“Seller”) to that certain Amended and Restated Master Repurchase
Agreement, dated as of October 21, 2010 (as amended, supplemented or otherwise
modified from time to time, the “Agreement”), between Seller and Buyer.


WHEREAS, Buyer and Seller have previously entered into the Agreement pursuant to
which Buyer may, from time to time, purchase certain mortgage loans from Seller
and Seller agrees to sell certain mortgage loans to Buyer under a master
repurchase facility; and


WHEREAS, Buyer and Seller hereby agree that the Agreement shall be amended as
more fully provided herein.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:


SECTION 1.    Amendments. Effective as of Sepember 20, 2013 (the “Effective
Date”) the Agreement is hereby amended as follows:
(a)Exhibit A to the Agreement is hereby amended by inserting the following new
defined terms in the appropriate alphabetical order:


Aged Mortgage Loan: Unless defined otherwise in the Transactions Terms Letter, a
Dry Mortgage Loan that was originated no earlier than March 1, 2013.
Tier 1 Aged Mortgage Loan: Unless defined otherwise in the Transactions Terms
Letter, an Aged Mortgage Loan that is, as of any date of determination, one
hundred twenty (120) or fewer days past its origination date.
Tier 2 Aged Mortgage Loan: Unless defined otherwise in the Transactions Terms
Letter, an Aged Mortgage Loan that is, as of any date of determination, greater
than one hundred twenty (120) days past its origination date.
SECTION 2.    Fees and Expenses. Seller agrees to pay to Buyer all fees and out
of pocket expenses




--------------------------------------------------------------------------------




incurred by Buyer in connection with this Amendment, including all reasonable
fees and out of pocket costs and expenses of the legal counsel Buyer incurred in
connection with this Amendment, in accordance with Section 12.2 of the
Agreement.


SECTION 3.    Defined Terms. Any terms capitalized but not otherwise defined
herein should have the respective meanings set forth in the Agreement.


SECTION 4.    Limited Effect. Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment need not be made in the Agreement or any other instrument or
document executed in connection therewith, or in any certificate, letter or
communication issued or made pursuant to, or with respect to, the Agreement, any
reference in any of such items to the Agreement being sufficient to refer to the
Agreement as amended hereby.


SECTION 5.    Representations. In order to induce Buyer to execute and deliver
this Amendment, Seller hereby represents to Buyer that as of the date hereof,
(i) Seller is in full compliance with all of the terms and conditions of the
Principal Agreements and remains bound by the terms thereof, and (ii) no
Potential Default or Event of Default has occurred and is continuing under the
Principal Agreements.


SECTION 6.    Governing Law. This Amendment shall be construed in accordance
with the laws of the State of New York without regard to any conflicts of law
provisions (except for Section 5-1401 of the New York General Obligations Law,
which shall govern) and the obligations, rights and remedies of the parties
hereunder shall be determined in accordance with the laws of the State of New
York, except to the extent preempted by federal law.


SECTION 7.    Counterparts. For the purpose of facilitating the execution of
this Amendment, and for other purposes, this Amendment may be executed
simultaneously in any number of counterparts. Each counterpart shall be deemed
to be an original, and all such counterparts shall constitute one and the same
instrument. The parties intend that faxed signatures and electronically imaged
signatures such as .pdf files shall constitute original signatures and are
binding on all parties. The original documents shall be promptly delivered, if
requested.


[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]




10511584
























--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Buyer and Seller have caused this Amendment to be executed
and delivered by their duly authorized officers as of the Effective Date.
BANK OF AMERICA, N.A.,
as Buyer
By: /s/ Adam Robitshek                    .
Name: Adam Robitshek
Title: Vice President
NATIONSTAR MORTGAGE LLC,
as Seller
By: /s/ Amar Patel                                   .
Name: Amar Patel
Title: EVP





